UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JOHNNY A. VAUGHAN,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 10-2184 (ABJ)
                                    )
ELEANOR ACHESON,                    )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION

       The plaintiff, who is proceeding pro se, alleges that Amtrak declined to hire him in

September 2008, to fill a position for which he was qualified because of his race and age in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e (2006),

and the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 (2006). See Compl.

¶¶ 3-6, 8. His complaint identifies the defendant as “Eleanor Acheson, VP & Secretary Amtrak.”

Acheson moves to dismiss on two grounds: that the Court lacks subject matter jurisdiction and

that the complaint fails to state a claim against her upon which relief can be granted. See

Defendant Eleanor Acheson’s Memorandum of Points and Authorities in Support of her Motion

to Dismiss Plaintiff’s Complaint (“Def.’s Mem.”) at 4-6.

                              Amtrak is the Proper Party Defendant.

       Acheson argues that she is not subject to suit under either Title VII or the ADEA.

Def.’s Mem. at 4. The Court concurs. It is unlawful for an employer to refuse to hire an

                                                 1
individual because of his race, see 42 U.S.C. § 2000e-2(a)(1), or age, see 29 U.S.C. § 623(a)(1),

and Acheson in her individual capacity is not considered an employer who can be held liable

under these statutes. 1 See Gary v. Long, 59 F.3d 1391, 1399 (D.C. Cir. 1995) (citing Busby v.

City of Orlando, 931 F.2d 764, 772 (11th Cir. 1991)) (“[W]hile a supervisory employee may be

joined as a party defendant in a Title VII action, that employee must be viewed as being sued in

his capacity as the agent of the employer, who is alone liable for a violation of Title VII.”);

Wilson v. U.S. Dep’t of Transp., No. 10-490, 2011 WL 11500, at *9 (D.D.C. Jan. 4, 2010) (“Title

VII and the ADEA do not impose individual liability; the only proper defendant in suits brought

under these statutes is the head of the department or agency being sued.”).

          The plaintiff explains why he named Acheson as the defendant as follows:

                 Prior to filing suit in accordance with the notification from [the
                 Equal Employment Opportunity Commission], Plaintiff called
                 Amtrak’s[] legal council [sic] and inquired as to the proper person
                 and place to send his law suit. The person on the phone insisted on
                 taking Plaintiffs [sic] phone number and had someone return the
                 call. Amtrak’s legal council [sic] returned plaintiffs [sic] phone call
                 and informed him the proper person was Amtrak agent of record
                 Eleanor Acheson, VP & Secretary of Amtrak @ 60 Mass Ave.

Motion to File Amended Complaint at 1. It is apparent that the plaintiff intended to file his

lawsuit against Amtrak, and to send notice of the lawsuit to Acheson in her capacity as Amtrak’s

legal counsel.

        Accordingly, the Court will dismiss Acheson as a party defendant. See, e.g., Amariglio v.

Nat’l R.R. Passenger Corp., 941 F. Supp. 173, 178 (D.D.C. 1996) (dismissing the individual

1
          Under Title VII, an employer is defined as “a person engaged in an industry affecting commerce who has
fifteen or more employees . . . and any agent of such a person.” 42 U.S.C. § 2000e(b). Similarly, an employer for
purposes of the ADEA is “a person engaged in an industry affecting commerce who has twenty or more employees.”
29 U.S.C. § 630(b).
                                                       2
defendants from the lawsuit “because the [Americans with Disabilities Act], like Title VII and

the ADEA, does not provide for liability against individuals”). In addition, the Court will grant

the plaintiff’s motion to amend the complaint, and Amtrak will be substituted as the party

defendant.

               The Complaint States Title VII and the ADEA Claims Against Amtrak

        The defendant contends that “[t]here is another reason that Plaintiff’s Complaint cannot

survive Ms. Acheson’s Motion to Dismiss.” Def.’s Mem. at 5. Specifically, the defendant argues

that the pleading “is replete with what at best can be described as flimsy allegations” which fail

to state a claim upon which relief can be granted, and, therefore, the complaint must be

dismissed in its entirety. Id. The Court will deny the motion to dismiss the plaintiff’s claims as

against Amtrak.

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, __ U.S. __, __, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A complaint must be dismissed under Rule 12(b)(6) if it consists only of

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Iqbal, __ U.S. at __, 129 S. Ct. at 1949. However, this complaint is prepared by a

pro se plaintiff and its allegations therefore must be construed liberally. See Haines v. Kerner,

404 U.S. 519, 520 (1972); Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir.

2009) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)), cert. denied, 130 S. Ct.

2064 (2010). The plaintiff’s obligation at the pleading stage is to put the defendant on notice of

the claims against it and the bases on which they rest. The plaintiff accomplishes this task as he
                                                    3
need not plead all the facts he ultimately must prove in order to prevail on the merits. See

Atchison v. Dist. of Columbia, 73 F.3d 418, 421-22 (D.C. Cir. 1996); see also Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 512 (2002) (“This simplified notice pleading standard relies on

liberal discovery rules and summary judgment motions to define disputed facts and issues and to

dispose of unmeritorious claims.”). Although the plaintiff’s complaint is short on detail, it does

not “stop[] short of the line between possibility and plausibility of entitlement to relief.” Iqbal,

__ U.S. at __, 129 S. Ct. at 1949 (internal citation omitted).

        An Order is issued separately.



DATE:     April 20, 2011                               /s/
                                                       REGGIE B. WALTON
                                                       United States District Judge
                                                       for
                                                       AMY B. JACKSON
                                                       United States District Judge - Designate




                                                  4